  Case: 3:21-cv-00229-MJN-SLO Doc #: 1 Filed: 08/25/21 Page: 1 of 6 PAGEID #: 1




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION
                               DAYTON, OHIO

TIMOTHY W. JENKINS,               :
821 NW ‘B’ Street                 :
Richmond, Indiana 47374,          :
                                  :
                                  :
       and                        :
                                  :
ERIE INSURANCE EXCHANGE,          :
100 Erie Insurance Place          :
Erie, Pennsylvania 16530,         :
                                  :
              Plaintiffs,         :
                                  :
       -vs-                       :        Case No.
                                  :
LAMAR T. SAMUELS,                 :        Judge
11 Bleeker Street                 :
Worchester, Massachusetts 01604,  :        Magistrate Judge
                                  :
       and                        :
                                  :
PURDY BROTHERS TRUCKING, LLC, :
199 Commercial Park Drive         :
Loudon, Tennessee 37744-4927,     :
                                  :
       and                        :
                                  :
P&S TRANSPORTATION, LLC,          :
1810 Avenue C                     :
Birmingham, Alabama 35218,        :
                                  :
       and                        :
                                  :
P&S INSURANCE RISK RETENTION :
GROUP, INC.                       :
146 Fairchild Street, Suite 135   :
Charleston, South Carolina 29492, :
                                  :
              Defendants.         :
  Case: 3:21-cv-00229-MJN-SLO Doc #: 1 Filed: 08/25/21 Page: 2 of 6 PAGEID #: 2




      NOTICE OF REMOVAL OF DEFENDANTS LAMAR T. SAMUELS, PURDY
       BROTHERS TRUCKING, LLC, P&S TRANSPORTATION, LLC AND P&S
                 INSURANCE RISK RETENTION GROUP, INC.

       Lamar T. Samuels, Purdy Brothers Trucking, LLC, P&S Transportation, LLC and P&S

Insurance Risk Retention Group, Inc., Defendants in two (2) consolidated actions instituted in the

Court of Common Pleas, Preble County, Ohio, Case Nos. 21CV032295 and 21CV032297, now

come before this Court upon this Notice of Removal pursuant to 28 U.S.C. §1441 and 28 U.S.C.

§1446, and respectfully show that:

       1.      An action was commenced by Plaintiff Timothy W. Jenkins by filing a Complaint

in the Court of Common Pleas, Preble County, Ohio on July 21, 2021, entitled: Timothy W. Jenkins

v. Lamar Samuels, et al., Case No. 21CV032297 (hereinafter referred to as “the Bodily Injury

Action”). A copy of Plaintiff Jenkins’ Complaint is attached hereto as Exhibit “A.”

       2.      Service of Plaintiff’s Complaint in the Bodily Injury Action was perfected upon

Defendant P&S Transportation, LLC on July 30, 2021. Service of Plaintiff’s Complaint in the

Bodily Injury Action remains pending against the other Defendants, namely Lamar T. Samuels,

Purdy Brothers Trucking, LLC and P&S Insurance Risk Retention Group, Inc.

       3.      Lamar T. Samuels and Purdy Brothers Trucking, LLC also were named as

Defendants in an action commenced by Plaintiff Erie Insurance Exchange (hereinafter referred to

as “Erie”), by filing a Complaint in the Court of Common Pleas, Preble County, Ohio on July 21,

2021, entitled: Erie Insurance Exchange v. Lamar T. Samuels., et al., Case No. 21CV032295

(hereinafter referred to as “the Subrogation Action”). A copy of Plaintiff Erie’s Complaint is

attached hereto as Exhibit “B.”




                                               -2-
  Case: 3:21-cv-00229-MJN-SLO Doc #: 1 Filed: 08/25/21 Page: 3 of 6 PAGEID #: 3




       4.      Service of Plaintiff’s Complaint in the Subrogation Action was perfected upon

Defendant Purdy Brothers Trucking, LLC on July 27, 2021. Service of Plaintiff’s Complaint in

the Subrogation Action remains pending against Defendant Lamar T. Samuels.

       5.      On August 17, 2021, Defendants filed joint Answers to these respective

Complaints. Copies of said Answers are attached hereto as Exhibits “C” and “D,” respectively.

       6.      On August 18, 2021, the above-named Defendants filed a Motion to Consolidate

the Bodily Injury Action and the Subrogation Action on the grounds that they involve common

questions of fact and law, as they arise from an automobile accident that occurred in Preble County,

Ohio, on July 22, 2019. A copy of said Motion to Consolidate is attached hereto as Exhibit “E.”

       7.      On August 23, 2021, the Court of Common Pleas, Preble County, issued an Entry

of Consolidation of Cases. A copy of said Entry of Consolidation of Cases is attached hereto as

Exhibit “F.”

       8.      This removal is timely pursuant to 28 U.S.C. §1446(b), because Defendant P&S

Transportation, LLC was served with the Complaint in the Bodily Injury Action on July 30, 2021,

and Defendant Purdy Brothers Trucking, LLC was served with the Complaint in the Subrogation

Action on July 27, 2021.

       9.      Plaintiff Timothy W. Jenkins is a resident of the State of Indiana. Plaintiff Erie is

organized under the laws of, and maintains its principal place of business in, the Commonwealth

of Pennsylvania.

       10.     Defendant Lamar T. Samuels is a resident of the State of Massachusetts; Defendant

Purdy Brothers Trucking, LLC is incorporated under the laws of the State of Delaware, and

maintains its principal place of business in Tennessee; Defendant P&S Transportation, LLC is

incorporated under the laws of the State of Alabama, and maintains its principal place of business




                                                -3-
  Case: 3:21-cv-00229-MJN-SLO Doc #: 1 Filed: 08/25/21 Page: 4 of 6 PAGEID #: 4




in Alabama; and Defendant P&S Insurance Risk Retention Group, Inc. is incorporated under the

laws of the State of South Carolina, and maintains its principal place of business in South Carolina.

       11.     The Plaintiffs and Defendants in these consolidated cases are completely diverse in

regard to residence.

       12.     Plaintiff Timothy W. Jenkins has alleged in his Complaint that he incurred damages

in excess of $25,000.00. His alleged damages include past and future medical, doctor, hospital

and drug expenses; past and future loss of earnings, and impaired earning capacity; past and future

physical and emotional pain and suffering; and permanent damage stemming from injuries to his

nervous system. Additionally, Plaintiff Erie has alleged in its Complaint that it incurred damages

in the amount of $3,393.94 in medpay benefits paid on behalf of Plaintiff Jenkins, and it expects

to make future payments with respect to Plaintiff Jenkins’ medpay benefits.

       13.     If the claims as alleged by the Plaintiffs are proven, the amount of potential

damages will exceed seventy-five thousand dollars ($75,000.00), exclusive of costs and interest.

       14.     As stated above, both the Bodily Injury Action and the Subrogation Action, now

consolidated, are civil actions arising from an automobile accident that occurred in Preble County,

Ohio, on July 22, 2019.

       15.     Accordingly, and based upon the above, diversity of citizenship is complete, and

the amount in controversy exceeds the sum of seventy-five thousand dollars ($75,000.00),

exclusive of interest and costs. As such, the District Courts of the United States have original

jurisdiction over this matter pursuant to 28 U.S.C. §1332. The subject action therefore may be

removed from State Court to this Court, pursuant to 28 U.S.C. §1441(a).

       WHEREFORE, Petitioners and Defendants Lamar T. Samuels, Purdy Brothers Trucking,

LLC, P&S Transportation, LLC and P&S Insurance Risk Retention Group, Inc., pray that the




                                                 -4-
  Case: 3:21-cv-00229-MJN-SLO Doc #: 1 Filed: 08/25/21 Page: 5 of 6 PAGEID #: 5




consolidated Actions now pending against them in the Court of Common Pleas of Preble County,

Ohio, Case Nos. 21CV032295 and 21CV032297, be removed therefrom to this Court.

                                          Respectfully submitted,

                                          JURCA & LASHUK, LLC

Dated: August 24, 2021                            /s/ Beth Anne Lashuk
                                          Jeffrey J. Jurca (0012107)
                                          Beth Anne Lashuk (0063144)
                                          Sean P. Casey (0086378)
                                          141 East Town Street, Suite 202
                                          Columbus, Ohio 43215
                                          (614) 846-9228; (614) 846-9181 fax
                                          jjurca@jurcalashuk.com
                                          blashuk@jurcalashuk.com
                                          scasey@jurcalashuk.com
                                          Attorneys for Defendants Lamar T. Samuels, Purdy
                                          Brothers Trucking, LLC, P&S Transportation, LLC
                                          and P&S Insurance Risk Retention Group, Inc.




                                            -5-
  Case: 3:21-cv-00229-MJN-SLO Doc #: 1 Filed: 08/25/21 Page: 6 of 6 PAGEID #: 6




                                CERTIFICATE OF SERVICE

       The undersigned does hereby certify that the foregoing was sent via the Court’s electronic

filing system, this 24th day of August, 2021 to the following:


Matthew C. Workman, Esq.                              Timothy W. Jenkins
Elaine Gladman, Esq.                                  821 NW ‘B’ Street
Shaun E. Young, Esq.                                  Richmond, Indiana 47374
Keis George llp                                       Plaintiff Pro Se
55 Public Square, Suite 800
Cleveland, Ohio 44113
Attorneys for Plaintiff/Third-Party
Plaintiff Erie Insurance Exchange




                                                    /s/ Beth Anne Lashuk
                                              Beth Anne Lashuk (0063144)




                                                -6-
